Wade, C. J.
1. Taking into consideration the nature and form of the exceptions to the auditor’s report which were presented hy the defendant in the lower court, in the light of the particular facts of this case there is no merit in the various assignments of error, including that relating to the failure of the trial judge to pass upon certain exceptions denominated exceptions of law.
2. The errors appearing in the judgment as finally entered' up, being obviously typographical, may be corrected by proper amendment. Civil Code (1910), § 5697.

Judgment affirmed.


Jenkins and Luke, JJ., concur.